Citation Nr: 0726366	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-31 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for residuals of a neck injury, rated 
as 20 percent disabling. 

2.  Entitlement to an effective date earlier than January 31, 
2003, for the award of service connected disability 
compensation for a right shoulder condition. 

3.  Entitlement to an effective date earlier than January 31, 
2003, for the award of service connected disability 
compensation for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
September 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.   

The issue of increased rating from an original grant of 
service connection for residuals of a neck injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran's claim for entitlement to service connection 
for residuals of a neck injury and for a right shoulder 
condition was denied by an April 1998 rating decision.  The 
veteran did not appeal this action.

3.  The veteran's application to reopen his claim for service 
connection residuals of a neck injury and for service 
connection for a right shoulder condition were received on 
January 31, 2003.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
31, 2003, for the award of service connection a right 
shoulder condition have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2006).

2.  The criteria for an effective date earlier than January 
31, 2003, for the award of service connection for residuals 
of a neck injury have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2003, and February 2005.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim for 
service connection, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The claims for earlier effective dates for the award of 
service connection for a right shoulder condition and for the 
award of service connection for residuals of a neck injury 
are downstream issues from the grant of service connection 
for those disorders.  Grantham v. Brown, 114 F.3d 1156 
(1997).  VA's General Counsel recently held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002), VAOPGCPREC 8-2003; 69 Fed.Reg. 25180 
(May 5, 2004).  While this logic is called into some question 
in a recent Court case, neither this case nor the GC opinion 
has been struck down. See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Law and Regulations

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA 
regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Generally, 
the date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).

The veteran initially filed claims for residuals of a neck 
injury and for a right shoulder condition in December 1997.  
In the absence of evidence demonstrating then chronic 
disabilities, the claims were denied by the RO in April 1998.  
Notice of that determination was sent to the veteran on May 
15, 1998 and was not returned as undeliverable.  The veteran 
did not appeal that determination and it became final.  The 
veteran's next correspondence to the VA was received on 
January 31, 2003 and was regarded as a petition to reopen 
claims for residuals of a neck injury and for a right 
shoulder condition.  

In a statement received in December 2004, after issuance of 
the last Supplemental Statement of the Case, the veteran 
acknowledged receipt of the notice of the 1998 denial of his 
claims and indicated that he did not understand the appeals 
process.  He further indicated that he was unable obtain 
assistance of a representative until January 2003 to reopen 
his claim and, based on his explanation, requested that the 
effective date for service connection for the neck and right 
shoulder be retroactive to 1997.   

VA is bound to follow the law and regulations governing the 
award of benefits.  VA regulations specifically provide that 
unless a claim for service connection is received within one 
year of discharge from service the effective date shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400.  Inasmuch 
as the veteran did not perfect a timely appeal following the 
April 1998 rating, the RO's decision is final.  38 U.S.C.A. 
§ 7105.  In the absence of clear and unmistakable error, the 
law provides that the prior final decisions cannot be 
modified unless reopened.  The law also provides that the 
effective date for reopened claims shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The veteran is presently receiving an effective date 
from the date of his reopened claim.  Therefore, entitlement 
to an earlier effective date must be denied. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to an effective date earlier than January 31, 
2003 for the grant of service connection for a right shoulder 
condition is denied.

Entitlement to an effective date earlier than January 31, 
2003 for the grant of service connection for residuals of a 
neck injury is denied.


REMAND

Pursuant to the July 2003 rating from which this appeal 
derives, service connection was established for the veteran's 
residuals of a neck condition, with assignment of a 10 
percent disability evaluation from January 31, 2003.  
Thereafter, the evaluation was increased to 20 percent 
pursuant to a DRO rating of May 2004, retroactive to January 
31, 2003, the date of the claim.  

The veteran was last afforded a VA examination in July 2003 
for his neck.  Subsequent VA outpatient treatment records 
from May 2004 reflect complaints of neck pain and that a 
cervical collar was ordered.  An August 5, 2004 treatment 
records reflects that an electromyogram and nerve conduction 
study were performed on July 22, 2004 via an outside 
referral, and the study results were attached to the progress 
note.  However, the test results are not attached to the 
progress note, nor are the results to be found anywhere in 
the claims folder.  In a statement dated in September 2004, 
the veteran indicated that his neck condition had worsened 
since it was last evaluated.  

The efforts to obtain clinical record were not completely 
successful because the recent EMG and nerve conduction test 
were not obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).

In addition, the veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that his 
disability had increased in severity).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  However, notice in compliance with Dingess/Hartman 
has not been provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
VCAA notification letter that complies 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), such that the 
letter includes information concerning 
a disability rating and an effective 
date for the award of benefits.  

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for residuals of 
a neck injury since January 2003.  Of 
particular interest are the results of 
the July 20, 2004 EMG/NCV studies 
performed via outside referral.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
orthopedic examination by a physician to 
ascertain the current nature and extent 
of his residuals of a neck injury.  All 
indicated tests and studies, including 
range of motion studies should be 
accomplished.  The claims folder must be 
made available to and reviewed by the 
examiner prior to completing the 
requested examination report and the 
examiner must document that such review 
was undertaken.  The physician is to 
comment on any functional loss due to 
pain or functional loss due to weakness, 
fatigability, incoordination.  The 
examiner should opine, if possible, 
whether a greater limitation of motion 
due to pain on use would occur during 
flare-ups.  A complete rationale for all 
opinions expressed must be provided.  All 
reports should be typed.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and any 
representative an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


